Citation Nr: 1633398	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from July 1966 to April 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a July 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the July 2015 remand, the Board instructed to the AOJ to obtain an additional VA medical opinion in conjunction with the Veteran's service connection claim for bilateral hearing loss.  Among its instructions, the Board requested that the examiner provide an opinion as to whether the Veteran's hearing loss was related to, or made worse by, his service-connected tinnitus.  A VA medical examiner provided a negative nexus opinion in October 2015 as well as a December 2015 addendum opinion.  However, neither of these opinions addressed whether the Veteran's bilateral hearing loss was secondary to or related to his tinnitus disability.  The Board therefore finds that a remand is necessary to obtain an adequate VA medical opinion that complies with the July 2015 remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the St. Cloud VA Health Care System dated since June 2015.

2.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's bilateral hearing loss.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The examiner is advised that the Veteran served as an infantry indirect fire crewman.  The presence of in-service acoustic trauma is therefore conceded.

For the Veteran's diagnosed bilateral sensorineural hearing loss, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the bilateral hearing loss manifested during active service; manifested within one year of the April 1968 separation; or is otherwise related to an event, injury, or disease incurred during active service, to include the acoustic trauma therein.

In this regard, the examiner should address whether any identified hearing loss was caused by the same event that resulted in the onset of the Veteran's service-connected tinnitus.

If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is significant.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected tinnitus caused the Veteran's bilateral hearing loss.

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected tinnitus permanently aggravated the Veteran's bilateral hearing loss.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


